Title: From Alexander Hamilton to William S. Smith, 26 March 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York March 26th. 1800
          
          Inclosed is a letter from Colonel Taylor relative to the discharge of Justus Cadwell of Capt. Meiggs company. If Abner B Chapel, the man offered as a Substitute, and who is now I conjecture at the Brigade, after being examined, by the Surgeon, as should be approved of by him the Brigade Inspector or Commanding Officer of the Brigade regiment, you will notify me of it, and I will accordingly grant Cadwell his discharge.
          with true consideration &c
           Colonel Smith.
        